Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Receipt of applicants’ amendments, remarks and exhibits submitted August 4, 2022 is acknowledged.
Double Patenting Rejection 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 45-74 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of copending Application No. 17/616383 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘383 claims pharmaceutical composition comprising the deuterated acetaminophen, kit comprising the same and method and/or use of the same for treating fever and pain, optional, in combination with other known therapeutic agent. The claims also recited the benefit herein recited. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejection 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 45-74 are rejected under 35 U.S.C. 103 as being unpatentable over Bley et al (US 2014/0243407 A1) in view of Kaur et al. (“Deuteration as a tool for optimization of metabolic stability and toxicity of drugs,” Global J. Pharmacy & Pharmaceutical Science, 2017, Vol. 1, No. 4, ID 555566, https://juniperpublishers.com/gjpps/pdf/GJPPS.MS.ID.555566.pdf ), Tsikas et al. (“ In-source formation of N-acetyl-p-benzoquinone imine (NAPQI), the putatively toxic acetaminophen (paracetamol) metabolite, after derivatization with pentafluorobenzyl bromide and GC-ECNICI-MS analysis,” J. Chromatography B, 2011, Vol. 879, pp 1476-1484), PubChem  CID 129853636 and PubChem CID 12205927.
Bley et al. discloses that Acetaminophen (USAN) or paracetamol (INN) (chemically known as N-(4-hydroxyphenyl)acetamide or N-(4-hydroxyphenyl)ethanamide) is an antipyretic and analgesic commonly used to manage fever of any etiology, minor to severe pains (including post-operative pain) and a variety of aches. However, it is well known that under certain conditions acetaminophen may be toxic to the liver (known as hepatotoxicity). Bley et al. further disclose that: Acetaminophen induced hepatic toxicity has been found to be dependent on both acetaminophen blood level concentration and length of exposure. Previously, acetaminophen package labels instructed patients to not use the maximum dosage (4,000 mg per day) for more than 10 days, and to not take the product for pain for more than 10 days, or for fever for more than 3 days unless directed by a physician. Even healthy adults receiving 4,000 mg of acetaminophen per day for 14 days show elevated levels of enzymes indicative of liver toxicity The US FDA has asked to reduce the unit dose amounts and the maximum daily dose of acetaminophen.  In response to these concerns, the pharmaceutical company Johnson and Johnson relabeled its products to recommend a maximum daily dose of no more than 3000 mg per day. Such a limitation of maximum daily dosage would reduce the therapeutic utility.  Thus, compounds that provide the therapeutic benefit of acetaminophen but which exhibit reduced hepatic toxicity would be particularly beneficial. See, particularly, paragraphs [0002] to [0007]. Bley et al. teach an acetaminophen conjugates with reduced toxicity, for which the daily dose may be in the range of 20 mg to 8000mg per day. The acetaminophen dosage may be is tablets, pills, powder mixture, or liquid form and are useful for treatment of fever pain, and may be used in combination with other known therapeutic agents, such as codeine, morphine, hydrocodone, hydromorphone, levorphanol, aspirin, ketorolac, etc. The drug may be administered enterally (e.g. orally), or parenterally (e.g., by injection, such as intravenously or intramuscularly). See, particularly, paragraphs [0100] to [0101], [0106], [0111] to [0119].
Bley et al. do not teach expressly the employment of deuterated acetaminophen as acetaminophen compound with reduced toxicity, thus a higher daily maximum dosage amount. 
However, Kaur et al. teach that deuteration is an effective tool for the enhancement of drug’s metabolic profile. Selective replacement of hydrogen with deuterium lead to increase bond strength which in turn increases the biological half-life and thus metabolic stability of the drug, Apart, deuterium substitution may also results in metabolic shunting leading to reduced exposure of vital organs to undesirable /toxic metabolites or increased exposure to desired active metabolites. See, the abstract. Many deuterated drugs have been known in the art, including deuterated phenacetin, which significantly decrease (~3 fold) the incidence and extent of hepatic necrosis in an animal model. See, particularly, page 8 bridging to page 9. Tsikas et al. teaches that it has been known in the art that the N-acetyl-p-benzoquinone imine is the metabolic of acetaminophen  causing the hepatic toxicity, and acetaminophen-d4, or tetradeuterated acetaminophen 
    PNG
    media_image1.png
    207
    128
    media_image1.png
    Greyscale
. with isotopic purity of 99.4% has been commercially available. See, particularly, Fig. 1, and the right column at page 1477.  PubChem reveals that various deuterated acetaminophen have been known and available in the art before the effective filing date of this application, such as CID 12205927 
    PNG
    media_image2.png
    243
    111
    media_image2.png
    Greyscale
, CID 129853636 
    PNG
    media_image3.png
    226
    107
    media_image3.png
    Greyscale
, CID 131869277 
    PNG
    media_image4.png
    236
    129
    media_image4.png
    Greyscale
. See, the entire documents.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time the claimed the invention was made, to use the known deuterated acetaminophen as acetaminophen in therapeutic application, such as treating fever and/or pain, as related diseases.
A person of ordinary skill in the art would have been motivated to use the known deuterated acetaminophen as acetaminophen in therapeutic application, such as treating fever and/or pain, as related diseases because deuteration of drugs has been known as an effective tool for the enhancement of drug’s metabolic profile and reduction of toxicity, and the deuterated acetaminophen have been old and well-known in the art. As to the effective amounts, dosage form and amounts for different route of administration recited herein, note,  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Further, making those old and well-known dosage forms, such as tablet for oral administration, or liquid for IV administration would have been within the purview of ordinary skill in the art. Furthermore, one of ordinary skill in the art would have a reasonable expectation that the deuterated acetaminophen would be with reduced hepatic toxicity. Thus, those benefit recited in claims  62-70 would have been reasonably expected. Selecting the optimum deuterated acetaminophen with reduced toxicity would have been routine experimentation as it has been well-established that deuteration is an effective tool for such purpose. As to claim 66-68, note, monitoring the liver function during a period of  acetaminophen therapy with known liver function test, such as ALT or AST, would have been obvious to one of ordinary skill in the art because acetaminophen has been known for its potential liver toxicity.  The further employment of other known analgesic agent or anti-inflammatory agent, such as opioid analgesic, would have been obvious as it is prima facie obvious to combine two compositions each of which is taught in the prior art to be useful for same purpose in order to form third composition that is to be used for the very same purpose; idea of combining them flows logically from their having been individually taught in prior art. See In re Kerkhoven, 205 USPQ 1069.
Response to the Arguments
Applicants’ amendments, remarks and exhibits submitted August 4, 2022 have been fully considered, but found unpersuasive as to the rejections set forth above. The rejections under 35 U.S.C. 112 (b) set forth in prior office action has been withdrawn in view of the amendment.
Applicant contend that it would have not been obvious to use deuterated acetaminophen in place of acetaminophen in therapeutic utility for reducing hepatic toxicity as Bley reference only teaches a different method of reducing the toxic metabolite of acetaminophen by conjugation, even though Bley had possession of deuterated acetaminophen. Applicant further argue that since, as shown by Tsikas, both deuterated  and non-deuterated acetaminophen would produce NAPQI, the toxic metabolite, one of ordinary skill in the art would have not been motivated to use deuterated acetaminophen for purpose of reducing eth toxicity. Applicant also argue that in deuterated phenacetin recited in Kaur et al., the deuterated location is not directly affect the site of oxidation, which lead to NAPQI. The arguments are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In instant case, the cited prior art as a whole teach that oxidative metabolite of acetaminophen NAPQI has been known in the art as the hepatic toxic metabolite, and deuterated compounds, including acetaminophen derivative, would slow the metabolizing process. Thus one of ordinary skill in the art would have reasonable expectation that deuterated acetaminophen would slow the metabolizing process of producing NAPQI. As to the remarks about the teaching of Bley et al. note, "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983). Bley et al. reveal that state of the art as to the hepatic toxicity of acetaminophen and its metabolite. What Bley et al. describe as their own invention does not provide any negative teachings of using deuterated acetaminophen. Regarding the comment about Tsikas, the issue is not whether the deuterated acetaminophen will produce NAPQI, but would the deuteration slow the process of producing the toxic metabolite in vivo. As to the teaching of Kaur et al. note, Kaur et al. teach it has been well-known in the art to use deuteration for optimization of drug’s metabolic profile. In case of deuterated phenacetin, the deuteration slow the liver microsomal oxidation of phenacetin to acetaminophen. 
Applicants further argue unpredictability of the effects of deuteration, citing Harbeson et al.  Shao et al. and the declaration of Vinita Uttamsingh, filed in US application 12/102164. Applicants particularly argue that Shao reveals compound 7 and 9 did not exhibit a longer half-life in vivo relative to non-isotopically enriched tramadol, thus indicating the unpredictability of deuteration effect. The arguments are not probative. First, note, the deuteration effect on metabolite would depend on the actual structure of the compound and the detail of the metabolic process. In Shao, tramadol metabolites at R3, other sites, R1 and R2 are away from R3 and would not be involved in the metabolic process. Thus, Compound 9 (D9), as expected, is the most stable derivatives in vitro. See, table 2. As to the in vivo results, Shao did not state the lack of superior properties of deuterated tramadol to tramadol in term of potency or duration is due to the lack of slow metabolic process.  However, Shao does confirms that the metabolic effect in vitro of the deuteration at metabolically active site. For acetaminophen, the oxidative metabolic process essentially involved each and every hydrogens and/or carbons with hydrogens: 

    PNG
    media_image5.png
    186
    278
    media_image5.png
    Greyscale
. Thus, Any deuteration at the phenyl ring, hydroxy, the nitrogen would have been reasonably expected to slow the oxidative metabolic process and reduce the hepatic toxicity. The declaration from US application 12/102164. Provide no further help to application’s position as the application disclose compound structurally distinct from acetaminophen.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627